Exhibit 10.1
CLEARWIRE CORPORATION
ANNUAL PERFORMANCE BONUS PLAN

1.   PURPOSE.

     The purpose of the Clearwire Corporation Annual Performance Bonus Plan is
to attract, retain and motivate key employees by providing bonus awards to
designated Participants.

2.   DEFINITIONS.

     Unless the context otherwise requires, the words that follow shall have the
following meanings:

  (a)   “Award” shall mean a bonus award under the Plan.     (b)   “Board” shall
mean the Board of Directors of the Company.     (c)   “Code” shall mean the
Internal Revenue Code of 1986, as amended, and any successor thereto.     (d)  
“Committee” shall mean the Compensation Committee of the Board or such other
committee of the Board that is appointed by the Board to administer the Plan. If
no such committee has been appointed, the Board shall be the Committee.     (e)
  “Common Stock” means the Class A common stock, $0.0001 par value per share, of
the Company.     (f)   “Company” shall mean Clearwire Corporation and any
successor by merger, consolidation or otherwise.     (g)   “Participant” shall
mean an employee of the Company or any subsidiary selected, in accordance with
the terms of the Plan, to receive an Award in accordance with the Plan.     (h)
  “Performance Goal” shall mean such performance objective or objectives
applicable for Participants to receive payment of an Award under the Plan as
selected by the Committee in its sole discretion.     (i)   “Performance Period”
shall mean each fiscal year of the Company or such other period (as specified by
the Committee) over which performance is to be measured; provided, however, that
in no event shall a Performance Period be less than one year.     (j)   “Plan”
shall mean the Clearwire Corporation Annual Performance Bonus Plan.

A-1



--------------------------------------------------------------------------------



 



  (k)   “Section 409A” shall mean Section 409A of the Code and the Treasury
regulations and other official guidance promulgated thereunder.

3.   ADMINISTRATION AND INTERPRETATION OF THE PLAN.

  (a)   GENERAL. The Plan shall be administered by the Committee. The Committee
shall have the exclusive authority and responsibility to make all determinations
and take all other actions necessary or desirable for the Plan’s administration,
including, without limitation, the power to: (i) select Participants;
(ii) determine the amount of Awards granted to Participants under the Plan;
(iii) determine the conditions and restrictions, if any, subject to which the
payment of Awards will be made; (iv) certify that the conditions and
restrictions applicable to the payment of any Award have been met; (v) interpret
the Plan; and (vi) adopt, amend, or rescind such rules and regulations, and
correct any defect, supply any omission and reconcile any inconsistency in the
Plan in the manner and to the extent it shall deem necessary to carry out its
responsibilities under the Plan. All decisions of the Committee on any question
concerning the selection of Participants and the interpretation and
administration of the Plan shall be final, conclusive and binding upon all
parties. The Committee may rely on information, and consider recommendations
provided by the Board or the executive officers of the Company.     (b)   PLAN
EXPENSES. The expenses of the Plan shall be borne by the Company.     (c)  
UNFUNDED ARRANGEMENT. The Company shall not be required to establish any special
or separate fund or make any other segregation of assets to assume the payment
of any Award under the Plan. The Plan shall be “unfunded” for all purposes and
Awards hereunder shall be paid out of the general assets of the Company as and
when the Awards are payable under the Plan. All Participants shall be solely
unsecured general creditors of the Company. If the Company decides in its sole
discretion to establish any advance accrued reserve on its books against the
future expense of the Awards payable hereunder, or if the Company decides in its
sole discretion to fund a trust from which Plan benefits may be paid from time
to time, such reserve or trust shall not under any circumstance be deemed to be
an asset of the Plan.     (d)   DELEGATION. The Committee may, in its
discretion, delegate its authority and responsibility under the Plan unless
prohibited by applicable law.     (e)   ACCOUNTS AND RECORDS. The Committee
shall maintain such accounts and records regarding the fiscal and other
transactions of the Plan and such other data as may be required to carry out its
functions under the Plan and to comply with all applicable laws.     (f)  
RETENTION OF PROFESSIONAL ASSISTANCE. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
duties in connection with the Plan.     (g)   INDEMNIFICATION. In addition to
such other rights of indemnification as they may have as members of the Board,
the members of the Committee and the Board shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be party by

A-2



--------------------------------------------------------------------------------



 



      reason of any action taken or failure to act under or in connection with
the Plan or any right granted hereunder, and against all amounts paid by them in
settlement thereof (provided that such settlement is approved by independent
legal counsel selected by the Company) or paid by them in satisfaction of a
judgment in any such action, suit or proceeding; provided that any such Board or
Committee member shall be entitled to the indemnification rights set forth in
this Section 3(g) only if such member has acted in good faith and in a manner
that such member reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that such conduct was unlawful; and provided,
further, that upon the institution of any such action, suit or proceeding, a
Board or Committee member shall give the Company written notice thereof and an
opportunity, at its own expense, to handle and defend the same before such Board
or Committee member undertakes to handle and defend it on such Board or
Committee member’s own behalf.

4.   ELIGIBILITY AND PARTICIPATION.

     Participation in the Plan shall be limited to those employees of the
Company or its subsidiaries selected by the Committee from time to time in its
sole discretion, and no person shall be entitled to any Award for a Performance
Period unless the individual is designated as a Participant for the Performance
Period. The Committee may add to or delete individuals from the list of
designated Participants at any time and from time to time, in its sole
discretion, provided that once a person is designated as a Participant for a
Performance Period such person shall not be removed as a Participant during such
Performance Period. No Participant who is granted an Award under the Plan shall
have any right to a grant of future Awards under the Plan. By accepting any
payment under the Plan, each Participant and each person claiming under or
through such Participant shall be conclusively deemed to have indicated such
person’s acceptance and ratification of, and consent to, any action taken under
the Plan by the Company or the Committee. Subject to the terms and conditions of
the Plan, determinations made by the Committee under the Plan need not be
uniform and may be made selectively among eligible employees under the Plan,
whether or not such employees are similarly situated.

5.   GRANT OF AWARDS; PAYMENT OF AWARDS.

  (a)   AWARDS. The Committee shall establish the terms and conditions
applicable to any Award granted under the Plan and a Participant shall be
eligible to receive an Award under the Plan in accordance with such terms and
conditions. Without limiting the foregoing, the Committee may grant Awards
subject to any or all of the following: (i) attainment of time-based vesting
conditions; (ii) attainment of any Performance Goal established by the Committee
with respect to any Performance Period; or (iii) the Committee’s evaluation of a
Participant’s individual performance for the Company and/or its subsidiaries.
The Committee may, in its sole discretion, amend or modify the terms and
conditions applicable to an Award (provided that the consent of an affected
Participant shall be required prior to any amendment or modification that
adversely affects a Participant’s outstanding Awards) and may elect to pay all
or any portion of an Award to a Participant regardless of whether any Award is
payable in accordance with the terms and conditions originally established by
the Committee.     (b)   TIME OF PAYMENT. Subject to the provisions of Section
5(d) hereof, Awards under the Plan shall be paid not later than two and one-half
(2 1/2) months after the expiration of

A-3



--------------------------------------------------------------------------------



 



      the applicable Performance Period with respect to which the Awards are
earned. Notwithstanding the foregoing, the Committee may defer payment of all or
any portion of any Awards with such conditions as the Committee may determine
and may permit a Participant electively to defer receipt of all or a portion of
an Award, in each case, taking into account the requirements of Section 409A.

  (c)   FORM OF PAYMENT. In the sole discretion of the Committee, Awards may be
paid in whole or in part in cash, Common Stock or other property, provided that
any Common Stock to be awarded as part of an Award hereunder shall be issued
pursuant to the terms and conditions of any stockholder-approved equity plan of
the Company (if any) as in effect from time to time. To the extent that there is
no stockholder-approved equity plan of the Company with an available share
reserve to cover the issuance of Common Stock in connection with the payment of
any Award hereunder, the full amount of the Award shall be paid in cash.     (d)
  IMPACT OF TERMINATION OF EMPLOYMENT. Unless otherwise determined by the
Committee in its sole discretion, the right to any payment in respect of an
Award hereunder shall be subject to the Participant’s continued employment with
the Company or its subsidiaries on the applicable date of payment of the Award.

6.   NON-ASSIGNABILITY.

     No Award or payment thereof nor any right or benefit under the Plan shall
be subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
garnishment, execution or levy of any kind or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber and to the extent permitted
by applicable law, charge, garnish, execute upon or levy upon the same shall be
void and shall not be recognized or given effect by the Company.

7.   SUCCESSORS.

     For purposes of the Plan, the Company shall include any and all successors
or assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the Company
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In the
event that the surviving corporation in any transaction to which the Company is
a party is a subsidiary of another corporation, the ultimate parent corporation
of such surviving corporation shall cause the surviving corporation to perform
the obligations of the Company under the Plan in the same manner and to the same
extent that the Company would be required to perform such obligations if no such
succession or assignment had taken place. In such event, the term “Company,” as
used in the Plan, shall mean the Company, as hereinbefore defined, and any
successor or assignee (including the ultimate parent corporation) to the
business or assets thereof which by reason hereof becomes bound by the terms and
provisions of the Plan.

A-4



--------------------------------------------------------------------------------



 



8.   NO RIGHT TO EMPLOYMENT.

     Nothing in the Plan or in any notice of an Award shall confer upon any
person the right to continue in the employment of the Company or one of its
subsidiaries or affect the right of the Company or any of its subsidiaries to
terminate the employment of any Participant at any time or for any reason (or no
reason).

9.   AMENDMENT OR TERMINATION.

     The Board reserves the right, subject to shareholder approval to the extent
required by applicable law, regulation or exchange listing rules, to amend,
suspend or terminate the Plan at any time, provided that no amendment,
suspension or termination may adversely affect the rights of any Participant
with regard to any outstanding Award. In no event may any such amendment,
suspension or termination result in an increase in the amount of compensation
payable pursuant to any Award under the Plan.

10.   EFFECTIVE DATE AND TERM OF PLAN.

     The Board approved the Plan effective as of February 10, 2011,

11.   SEVERABILITY.

     In the event that any one or more of the provisions contained in the Plan
shall, for any reason, be held to be invalid, illegal or unenforceable, in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of the Plan and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.

12.   WITHHOLDING.

     The Company shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it may have under applicable
law to withhold federal, state or local income or other taxes incurred by reason
of the payment of Awards under the Plan.

13.   GOVERNING LAW.

     The Plan and any amendments hereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).

14.   COMPANY RECOUPMENT OF AWARDS.

  (a)   GENERAL. In the event of a material inaccuracy in the Company’s
statements of earnings, gains or other criteria that reduces previously reported
net income or increases previously reported net loss, the Company shall have the
right to take appropriate action to recoup from a Participant any portion of any
Award received by a Participant the payment of which was tied to the achievement
of one or more specific earnings targets (e.g., revenue, expenses, operating
income, net income, etc.), with respect to the period for which such financial
statements are materially inaccurate, regardless of whether such Participant
engaged in any

A-5



--------------------------------------------------------------------------------



 



      misconduct or was at fault or responsible in any way for causing the
material inaccuracy, if, as a result of such material inaccuracy, such
Participant otherwise would not have received payment in respect of such Award
(or portion thereof). In the event that the Company is entitled to, and seeks,
recoupment under this Section 14, such Participant shall promptly reimburse the
after-tax portion (after taking into account all available deductions in respect
of such reimbursement) of such Award which the Company is entitled to recoup
hereunder. In the event that such Participant fails to make prompt reimbursement
of any such Award which the Company is entitled to recoup and as to which the
Company seeks recoupment hereunder, the Company shall have the right to
(i) deduct the amount to be reimbursed hereunder from the compensation or other
payments due to the Participant from the Company, or (ii) take any other
appropriate action to recoup such payments. The Company’s right of recoupment
pursuant to this Section 14 shall apply only if the demand for recoupment is
made not later than three (3) years following the payment of the applicable
Award.

  (b)   REQUIREMENTS OF APPLICABLE LAW. The rights contained in this Section 14
shall be in addition to, and shall not limit, any other rights or remedies that
the Company may have under law or in equity, including, without limitation,
(i) any right that the Company may have under any other Company recoupment
policy or other agreement or arrangement with a Participant, or (ii) any right
or obligation that the Company may have regarding the clawback of
“incentive-based compensation” under Section 10D of the Securities Exchange Act
of 1934, as amended (as determined by the applicable rules and regulations
promulgated thereunder from time to time by the U.S. Securities and Exchange
Commission).

15.   SECTION 409A COMPLIANCE.

     The Plan is intended to either comply with, or be exempt from, the
requirements of Section 409A. To the extent that the Plan is not exempt from the
requirements of Section 409A, the Plan is intended to comply with the
requirements of Section 409A and shall be limited, construed and interpreted in
accordance with such intent. Accordingly, the Company reserves the right to
amend the provisions of the Plan at any time and in any manner without the
consent of Participants solely to comply with the requirements of Section 409A
and to avoid the imposition of the additional tax, interest or income inclusion
under Section 409A on any payment to be made hereunder while preserving, to the
maximum extent possible, the intended economic result of the Award of any
affected Participant. In no event whatsoever shall the Company be liable for any
additional tax, interest, income inclusion or other penalty that may be imposed
on a Participant by Section 409A or for damages for failing to comply with
Section 409A. Notwithstanding any contrary provision in the Plan, to the extent
that the payment of an Award is to be made as a result of a Participant’s
“separation from service” (within the meaning of Section 409A) and such
Participant is a “specified employee” (as defined under Section 409A) of the
Company at the time of such “separation from service,” the payment of the Award
shall be delayed for the first six (6) months following such “separation from
service” (or, if earlier, the date of such Participant’s death) and shall
instead be paid in the manner set forth for the applicable Award upon expiration
of such delay period.

A-6



--------------------------------------------------------------------------------



 



16.   TITLES AND HEADINGS.

     The headings and titles used in the Plan are for reference purposes only
and shall not affect in any way the meaning or interpretation of the Plan.
CLEARWIRE CORPORATION

A-7